Citation Nr: 0911341	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  02-13 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals, myofascial pain syndrome of cervical spine; 
degenerative disc disease, postoperative diskectomy and 
fusion at C5-6, with left arm tingling, headaches, and left 
flank pain.

2.  Entitlement to an evaluation in excess of 30 percent for 
mood disorder due to general medical condition with a history 
of mixed features, both major depressive disorder and manic-
like.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

4.  Entitlement to service connection for liver failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to 
September 1975 and August 1987 to October 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  In January 
2002, the RO denied entitlement to a rating in excess of 40 
percent for residuals, myofascial pain syndrome of cervical 
spine, degenerative disc disease, postoperative diskectomy 
and fusion at C5-6, with left arm tingling, headaches, and 
left flank pain; a rating in excess of 30 percent for mood 
disorder due to general medical condition with a history of 
mixed features, both major depressive disorder and manic-
like; and a total rating based on individual unemployability 
due to service-connected disabilities.  The RO denied service 
connection for liver failure in May 2004.  

In January 2004, the Board remanded the first three claims, 
in part, so that the RO could obtain supportive documentation 
for a Social Security Administration (SSA) decision.  The 
Board remanded all of the claims in May 2008 to determine 
whether the Veteran was still incarcerated and if so, whether 
the Veteran wanted an informal hearing conference in lieu of 
his hearing request, as he would not be able to personally 
appear.  

On remand, the RO obtained prison records, which confirm that 
the Veteran is still incarcerated and not eligible for parole 
until 2012.  The RO sent the Veteran a letter dated on 
November 26, 2008 asking him if wanted to have an informal 
conference hearing in lieu of his request for a personal 
hearing.  He was given 30 days to respond.  He responded in 
December 2008 that he had been transported to a different 
prison facility with a new address.  It is not clear if he 
ever received the RO's notice letter, as this letter was sent 
to his old address.  The RO sent another letter to the 
Veteran's correct address in January 2009 that the case was 
being returned to the Board and if the Veteran still wanted a 
hearing he would need to submit this request to the Board.  
The Veteran did not respond with any desire to have a 
hearing.  His representative submitted an informal hearing 
presentation in March 2009 indicating that the RO did not 
satisfy the requirements of the Board remand but if the Board 
felt that further remand was not required the DAV's position 
was sufficiently represented in the Statement of the Case of 
Accredited Representative submitted in April 2008.  

VA regulations provide that in situations where the appellant 
cannot, or does not want to, appear in person, an authorized 
representative may present oral arguments on the appellant's 
behalf in the absence of the appellant.  See 38 C.F.R. 
§ 20.700(d).  The Veteran's due process rights have been 
protected in this case.  The Veteran was provided with the 
opportunity to request a hearing in the January 2009 letter 
from the RO but he did not indicate that he wanted a hearing.  
Also, even if the Veteran were to participate in an informal 
hearing conference, the Veteran's representative has 
indicated that they have no new argument to present on the 
Veteran's behalf and that their arguments already have been 
sufficiently represented.  The purpose of an informal hearing 
has been satisfied by the informal hearing presentations 
submitted by the Veteran's representative on his behalf in 
April 2008 and March 2009.  No further informal hearing 
presentation would assist the Veteran in this regard.   

Thus, the requested development in the May 2008 Board remand 
has been accomplished by the RO.  Unfortunately, on closer 
review of the record, the RO did not satisfy the development 
instructions in the first Board remand in January 2004 by not 
obtaining all of the supporting records for the SSA decision.  

The Veteran has submitted informal claims for benefits for 
his dependents including educational benefits for his 
children.  These matters are referred to the RO.

The issues of increased ratings for cervical spine disability 
and mood disorder and entitlement to individual 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran has 
no present liver failure or disorder.


CONCLUSION OF LAW

The criteria for service connection for liver failure are not 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2004 regarding his service connection 
claim for liver failure.  The RO provided the appellant with 
notice in March 2006, subsequent to the initial adjudication, 
regarding the criteria for assigning disability ratings and 
effective dates.  While the second notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a December 2007 
supplemental statement of the case, following the provision 
of notice.  No fundamental unfairness is shown as a result of 
the untimely notice.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and notified the Veteran of the respective responsibilities 
of VA and the Veteran in obtaining evidence.  

VA has obtained service treatment records, VA medical 
records, and assisted the Veteran in obtaining evidence.  The 
Veteran indicated that he received treatment at a private 
hospital for his liver condition but did not respond to the 
RO's March 2004 letter asking him to sign the proper release 
forms to obtain private medical records.  In May 2007, the RO 
asked the Veteran to sign an attached authorization so that 
VA could retrieve any medical records during his time in 
prison.  The RO sent the Veteran another letter in January 
2009 that he should submit any additional evidence to the 
Board.  The Veteran did not respond to these requests.  The 
duty to assist "is not always a one-way street" and "[i]f 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Based on the 
above, reasonable efforts have been made to obtain all 
available evidence.  Moreover, there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.  

A VA examination was not provided with respect to the service 
connection claim for liver failure.  As discussed below, 
however, there is no evidence of a present liver condition.  
Under these circumstances, VA's duty to assist doctrine does 
not require that the Veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In 
this regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As discussed below, not all of the supporting documentation 
for a February 2003 SSA decision is associated with the 
claims file.  The service connection claim for liver failure 
is not affected by this deficiency in the record, however, as 
the SSA award considered the cervical spine disability and 
the mood disorder in awarding benefits, and not any 
disability of the liver.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for liver failure, which 
he relates to his medication for his psychiatric illness.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran and his wife contend that the Veteran was 
hospitalized in September 2003 for liver failure.  An August 
2003 VA medical record notes that the Veteran's wife reported 
that he was admitted to Parkview Hospital while still in the 
custody of the sheriff's department due to liver failure.  He 
was taken off all medications and seemed to recover from the 
liver failure but his psychiatric symptoms worsened without 
medication.  

A September 2003 VA medical record shows the Veteran had been 
arrested recently and was in jail when he reportedly became 
really confused and was admitted to Parkview Hospital and 
apparently treated for "liver failure."  The Veteran and 
his wife claimed that they were told that his liver was now 
"okay" and that he did not have cirrhosis.  A separate 
September 2003 VA psychiatric record notes the Veteran's 
report that he was waiting in a trailer out in the sun and 
apparently almost blacked out.  He lay down for a while but 
did not recover and indicated that he thought it was some 
type of toxicity from the rustoleum.  The psychiatrist 
informed the Veteran that he would need to bring this up with 
his primary care physician but also informed him that he 
could have had some form of mild heat stroke.  The 
psychiatrist noted that being on lithium would make him more 
vulnerable to loss of salt and encouraged the Veteran to 
avoid too much sun exposure.

Even though there is no medical documentation to support the 
Veteran's claim of treatment for liver failure in September 
2003, a previous October 2002 VA medical record notes the 
Veteran had a recent elevated lithium level in toxic range 
and a question was raised about what medications the Veteran 
was on.  It was noted that he had been transferred from 
Parkview Hospital for management of lithium toxicity.  

In spite of this toxic level of lithium that was reported in 
October 2002, the medical records do not show any resulting 
liver disability.  Lab results in October 2002 showed normal 
liver function tests that did not reveal any cholestasis.  A 
previous May 2002 VA magnetic resonance imaging report also 
shows that the liver was of normal size and shape.  A June 
2002 VA medical record notes that liver enzymes were normal.  
Subsequent VA medical records also do not show any disorders 
of the liver. 

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Veteran genuinely believes that he had liver failure as a 
result of the medications he was taking for his psychiatric 
disability.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as diagnosing or 
determining the etiology of any liver failure, and his views 
are of no probative value.  And, even if his opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the medical evidence of record, which shows no 
evidence of a current disability of the liver.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the service 
connection claim for liver failure; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for liver failure is 
denied.


REMAND

The Board remanded this case in January 2004 so that records 
from the SSA that were used to award disability benefits in 
February 2003 could be obtained.  The RO sent letters to the 
SSA in November 2004 and June 2005 requesting this 
information.  A response from the SSA is not shown.  A 
handwritten note on the June 2005 VA letter notes that the 
supportive records were already in claims file number three 
and a copy of the Board remand has a handwritten note next to 
the action paragraph to obtain the SSA records that this 
action was done.  Claims file number three notes some, but 
not all, of the pertinent information relied on by the SSA.  

Specifically, the February 2003 SSA decision documents an 
internal medicine consultative examination dated in September 
2001 with x-rays from D.O. Greg Finnoff, psychological 
evaluation dated in November 2001 from Jose G. Vega, Ph.D., 
PC, medical consultant referral dated October 2001, Case 
Development Sheets, Physical RFC dated November 2001, Mental 
RFC dated November 2001, and Psychiatric Review Technique 
dated November 2001.  These records are not in the claims 
file.  In addition, none of the documents listed under 
Exhibit E were obtained, which start with Disability Report, 
Adult, dated April 12, 2001 and end with a letter dated 
January 2003 to ALJ from Terry S. Fjeld, Attorney.  

The February 2003 SSA decision awarded benefits based, in 
part, on the cervical spine disability and the mood disorder.  
The missing records need to be obtained before a decision can 
be made with respect to the increased rating claims for the 
cervical spine and mood disorder.

The Board is obligated by law to ensure that the RO complies 
with its directives.  Compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU rating is inextricably 
intertwined with the issues being remanded. Accordingly, the 
Veteran's other claims must be addressed by the RO prior to 
the Board's consideration of the TDIU presently on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter 
regarding the increased rating claims for 
a cervical spine disability and mood 
disorder and the TDIU claim that satisfy 
the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

2.  As noted in the previous January 2004 
Board remand, contact the SSA and secure 
copies of all supporting medical records 
utilized in rendering a February 2003 
decision awarding the Veteran disability 
benefits.  A response from SSA is required 
and should be documented.

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then re-adjudicate the claims.  If the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) reflecting review of any additional 
evidence and allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


